DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                      COSTA INVESTORS, LLC,
                            Appellant,

                                   v.

        COSTA HOLLYWOOD PROPERTY OWNER, LLC, et al.
                        Appellee.

                             No. 4D18-3428

                             [July 18, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Keathan B. Frink, Judge; L.T. Case No. CACE 18-
011130.

  Victor K. Rones of Law Offices of Victor K. Rones, P.A., North Miami
Beach, for appellant.

  Hilda Piloto and Steven M. Appelbaum of Saul Ewing Arnstein & Lehr
LLP, Miami, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, FORST, JJ. and CROOM, JANET, Associate Judge, concur.


                         *          *          *

  Not final until disposition of timely filed motion for rehearing.